 

Casé 2°Z1-CV-IZIUI-LJIM-EAS ECF NO. I, PagelD-l FieagoyolrzI- Page I or 46

MIED PreSe 14(Rev.5/16)Camplaint fer vielatien ef civil rignte(Prisener Camplaint _
IN THE UNITED STATES DISTRICT COURT a,
FOR THE EASTERN DISTRICT OF MICHIGAN U6

Case: 2:21-cv-12101
District Judge: Laurie J. Michelson
Magistrate Judge: Stafford, Elizabeth A.
Filed: 09-01-2021

(write the first nave ef exch plaintiff ube is filing this = PRIS KARACSON VS STATE OF MICHIGAN, ET AL (DP)

camilaint. If the nares of all the plaintiffs canst fit in
the spas eho, please urite''see attached’in the aoe

 

STEVE ELLIS KARACSON

 

erd attach 7 esilitienal page uith the full list ef nares Jury trial: X yes Ne
V. (check ere)
(1) State of Michigan

(2) Michigan Daparbrent ef carrectisre

(3) layne caunty jail

(4) Parnell Qurrectianal Facility-Devis Sever
(5) St. Lauis Carrectianal Facility
(6) Jusige Miches] Matheney, 3rd cirouit csurt

(urite the full rene of exch deferwent ube is being sad. If
the nares af all the eeferwents carret fit in the e=re ame,
please urite"see attached in the ence anw attach en

auiditienal page uith the full List of remes. De ret irclise
eakireseas here. ) 1

 

Cemplaint fer Vielatien ef Civil Rights
(Prisener Cemplaint)

 

Beant as nated in this farm,plaintiff reed ret saw edibits, sffidevits, grieveces er wittess
staterants, er any ether materials te the clerk's effice with this camlaint.

In erver fer your complaint te be filed, it must be accenperiad by the filing fee ar an application to
preceed in fanre pauperis.

POOR QUALITY ORIGINALS

 

 

 

 
 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.2 Filed 09/01/21 Page 2 of 46
MIED ProGe 14(Rev 5/16) Cemplaint far vielatien of civil rights(Prisarer Canplaint)

I. The parties te this cemplaint

A. The Plaintiff(s)

Previde the information below fer each plaintiff in the complaint. Attach
additienal pages if needed.

Name Steve Ellis Karacsen

all ether names by which yeu have been knewn:
Nene

ID Number 437637

Current Institutien

Parnall Cerrectienal Facility

Address
1790 €. Parnall Read
Jacksen, Michigan, 49210.

B. The defendant(s)

Previde the infermatien fer each defendant named in the complaint, whether
the defendant is an individual, a gevernment agency, en erganizatien, er a
corperatien. Make sure that the defendant(s) listed below are identical ta these
centained in the abeve captien. Fer an individual defendant, include the persans
jeb er title(if known)and check whether yeu are bringing the camplaint against
them in their individual capacity er efficial capacity, er beth. Attach additional
pages if needed.
Defendant Ne.1

Name State ef Michigan

Jeb or Title
(if knewn)

Shield Number
Empleyer
Address

Individual capacity X Official capacity
 

 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.3 Filed 09/01/21 Page 3 of 46

MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

Defendant No. 2

Name ich GAns DePARTMCAT OF CoRRECTIONS

Job or Title
(if known)

Shield Number
Employer
Address

 

 

 

 

 

C) = Individual capacity XQ Official capacity

Defendant No. 3

Name WAYNE. COUMTY JAIL,

Job or Title
(if known)

Shield Number
Employer
Address

 

 

 

 

 

 

L] Individual capacity wi Official capacity

Defendant No. 4

 

 

 

 

 

 

Name PAR ALL CORRICTIQWAL, By Acl TY Ti laS CORR. FactLivy
Job or Title ’
(if known)
Shield Number
Employer
Address . (790 EAST FARMALL ROAD
TAcksOl4, MICHIGAW) 442) ©
CL] Individual capacity x Official capacity

3 A
 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.4 Filed 09/01/21 Page 4 of 46

ss,

duage Michael Hatheuwsy

Frank Muroshy hall af justica

1441 St. Anrnin. setreat

Detroit, michigan, 48726.

Kj individual capacity [x] Official cepacity

Vialsatian of tne Eth and 14th eanmendments. Denial af ceunsel.

Gh
 

 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.5 Filed 09/01/21 Page 5 of 46
MIED PreSe 14(Rev 5/16 Canplaint fer viclatisn ef civil rights(prisarer Cemplaint)

I. Besis fer Jurisdiction

Under 42 U.S.C. 1985, yeu may sve state er lecal officials fer the “deorivatien ef any
privelesges, ar immunities secured by the censtitutisn and [feseral leuws)." Unwer Bivens
urkneun need agents ef Feweral Bureau ef Narostics, 403 U.S. 385 (1971), yeu my sue
officials fer the vislatian of certain cnstitutisral rights.

A. Are you bringing suit against (check all thet apply):

Feseral efficials(a Bivens claim)
X State er lecel sfficials (a 1963 claim)

i

B. Sectien 1983 allaws claims allesging the "deprivatian of any rights, priveleses, er immunities
secured by the constitutien anw[feseral laus]." 42 U.S.C. 1983. If you are suing under section 1983,
whet federal constitutional ar statutory right(s) de yeu claim is/are being vielated by state ad

(1) cruel end unusual punistrent
(2) Vialetien of the 6th ana 14th enrensrents, denial of coreel.

C. Plaintiffs suing under bivens may only recever for the vieletien ef certain constitutional rights.
If yeu are auirg under Bivens, what canstitutienal right(s) de yeu calim is/are being vielated by
s

 
 

 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.6 Filed 09/01/21 Page 6 of 46
MIED PreSe 14(Rev 5/16) Canplaint fer Vislatien of Civil Rights (prisaner complaint)

D. Section 1983 allews defendants to be fours! Liable only uben they heve acted “unwer color of any
statute, ardinance, regulatien, custom, er usage, of ant state or territory er the District of
Colunbia. U.S.C. 1983. If you are suing uner section 1983, exnlain hew each deferment acted under
colar of state or lecal lay. If you are suing under Bivens, e@qlain hew each defendant acted unser
coler of fealeral lau. Attach additienal pages if needed

Under U.S.C.5, 1983, ana under coler of lay, myself and others uere rearly denied our lives, es ethers
died fron Covid 19. Agetitionally, the M.D.0.C. took perssnal property ane legal uork from me aw
refused to aneuer uhy or ery grievarnes I filed.

TH. Prisener Status
Iraticate uhether you are a prisener er confined parsen as fallews (check all that amnly)
Pretrial detainee
Civilly committed detainee
Inmigration detairee
X Canvicted eral sentenced state prisoner
Canvicted ard sentenced federal prisarer

Other (explain)

IV. Staterent of claim

State as briefly the facts of your case. Describe how each defendant wes personally invelved in
the alledged wringful actien, aleng with the dates and lecations of all relevant events. You may wish
te include further details such as names of other persans involved in the events giving rise to your
claims. Da net cite eny cases or statutes. If mare then one claim is asserted, number each claim ad
write a shart aw plain statement of each claim in a seperate paragraph. Attach additional pages if
reared.

At St. Louis Correctional Facility, Prison quards refused te wear their masks during covid 19. They
said they hoped te catch it to get seme tire off. The ubele camperd caght it. I ues sent to the
emergency roon, amd then sent to Duere waters to die. I survived a uss next sent to
Carrectional Facility. * days later, my property arrived. Sere of my legal work wes missing aw of
my feod was gene. I urote grieverces to resolve the matter and got nowhere and exeusted my claims with
reore areuering uhy this scourred.

E
 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.7 Filed 09/01/21 Page 7 of 46
MIED PreSe 14(Rev 5/16) Complaint far Vielation of civil rights (prisoner Canplaint)

A, If the events giving rise to ysur claim arose eutsice an institution, describe uhere ard when they
arose.

B. If the events giving rise to your claim arese in en institution, describe uhere and ube they
arese.

Q) At the tleyne County jail, the veice recognition system on the payphones did net work. Becase of
, other inmetes stole time off my phere. It wes reported and nothing ues dore about it.
Additionally, store belengings cauld not be secured because there ues no place to lock then up.
Between the phere and store, more than $500.00 was stolen from re.

(2) Cavie 19 at St. Louis Carrectionel Facility left me with physical iswes. Over $150.00 of my
food was stolen by the M.D.0.C., uhe did rot aruer grieverces aconrdingly.

C. het dete ena aonredmste time did the events giving rise to yeur claim(s) occur?

(1) 12-23-17

(2) 11-16-20
 

 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.8 Filed 09/01/21 Page 8 of 46
MIED Profe 14 (Rev 5/16) Complaint fer Vielation of Civil Rights (Prisener Canplaint)

D. what are the facts unserlying your claim(s)? (for @enple: uhet happened to you? lhe did uhat? lies
OO re rca te ee, aise sau ubet hepperert?

1) T wes questianed abeut my phere and store priveledges beinf stolen, but nothing wes ever core
about it. I was never reimbursed.

(2) Staff knay I was very ill and left me en my burk to die.

T am row left with memery preblems. The M.D.0.C. feals it is 0.K. to steal fron priseners uhe might
die. I exeiressed this issue threugh grievances, and there responce uss "just because yeu den't like
the aneuer you recieve, ebesn't mean ue are ureng".
(2)

 

EE

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.9 Filed 09/01/21 Page 9 of 46

MIED Profe 14 (Rev 5/16) Complaint for Violatian ef Civil Rights (Prisorer Cenplaint)

V. Tf you sustained injuries related to the events alleged above, describe yeur injuries and state
uhet medical treatment, if any, yeu required and did not recieve.

T wes sent to Quene listers prissner hospital on 12-12-18, anw recieved no further medical attention. I
was there 11 days. I have memory recall isses end I heve covid lung. The last thing yw do in
michigen prisons is ask fer medical help. You wan't recieve any.

VI. Relief

State briefly uhat you went the caurt to de for you. Make ns legal arqerents. Do net cite ay

cases ar statutes. If requesting money darages, include the anant of any actual damages aw/or
punitive denages claimed fer the acts alleged. Explain the besis fer these claims.

(1) Tuent to se the ueye conty jail fer deliberate inaiifference of the lav. They ware mede auare
end dig nothing. Replace the $950.00 thet wes stelen fron me. $50,000.00 Punitive danages.

(2) I went ta se the M.D.0.C. are the 2 previeusly mentioned institutiens far their deliberate
indifference to medical needs ef prisoners. I mow heve physical issues, awd I uoule like then to
return the items they stale fren me and to be paralized far net sercting me my legal work. Renlace the
$192.00 they stole fram me end $100,000.00 far pain and suffering, ane $100,000.00 punitive danages.

Micheel hathausy denied me counsel at trial. I seak a new trial. I seek to stow the evieerce that ues
denied te me at trial.
 

 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.10 Filed 09/01/21 Page 10 of 46

MIED Prase (Rev 5/16) Canplaint far Vielatien ef Civil Rights (Prisener Canplaint)

VIT. Exaustien of Aeninistrative Remedies Adninistrative Precedures

The Prison Litigatien Refarm Act ("FLRA"), 42 U.S.C. 1997e(a) requires that "[nle actien shall be
brought with respect te prison conditions under section 1963 of this title, or ary ether Federal lau,
by @ priserer confined in eny jail, prison, er other carrectional facility until such administrative
reredies as are availehle are exeusted."

Administrative remedies are alse knaun as grievance procediires. VYeur case may be dismissed if yeu
have not exeusted yaur administrative remedies.

A. Did your claim(s) arise uhile you were confined in jail, prison, or ether correctieral facility?
X Yes

Ne

If yes, nave the jail, peisen, or other correctional facility where you were confined at the time of
the events giving rise te yur claim(s).

(1) Wayne Ceunty Jail, 570 Clinten St., Detreit, Michigan, 48226
(2) St. Leuts Cerrectianal Facilityt, St. Louis, Michigan
(3) Parnell Cerrectional Facility, Jacksen, Michigan

B. Dass the Jail, prisen, ar ether carrectisnal facility uhere yeur claim(s) arese have a grieverce

X Ves
Ne
De net knew

C. Dees the grievance prececure at the jail, prisen, er other carrectional facility uhere yaur
Claim(s) arose ower sere or all of your claims?

yes
X Ne

De nat knew

If yes, uhich claims?

 
 

 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.11 Filed 09/01/21 Page 11 of 46

MIED PraGe 14 (Rev 5/16) Cemplaint for Violstian of Civil Rights (Prisaner Osnplaint)

D. Did yeu file a grievance in the jail, prissn other cerrectianal facili i
arcee cerceming th facts related te this canolaine? *Y Were yeur clain(s)

X yes
No

If ma, did you file a grievarce abaut the events in the at ether jail
2 ty? camplaint at any jell, prison, er other

Ves
Ne
E. If yeu did file a grieverce:
1. here did yeu file a grievarne?
(A) layne County Jail, 570 Clinten St., Datrait, Michigan, 48225
(B) St. Louis Correctional Facility, St. Lauds, Michigan (thru the mail, net enevered).
(C) Parnall Carrectional Facility, Jackean, Michigen (denied uith ne adninistrative hearing)

10

 
 

 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.12 Filed 09/01/21 Page 12 of 46

MIED PraSe 14 (Rev 5/6) Canplaint far Vielatien ef civil rights (Prisoner Osmplaint)

4& What steps, if any, didi yau take te appeal thet cecisien? Is the grieverce process comleted? If
ret, eqilain uhy not. (describe all effarts to ampeal te the highest level of the grieverve process.)

(1) I urete grieverces. I speke te inestigaters aw sargents. Ne remedy care eut ef it. I was next
sent te prisan.

(2) I wrote grieverces. ard filed a qrievace in lansing. I speke to staff ube could de rething
because of palicy.

F. If yu did net file a grieverce:
(4) If there are eny reeseres uby yeu did net file a grieverne, state them here:

2 If yeu did net file a grieverce, but yeu dis inferm efficials ef your claim, state uhe yeu inferred,
uhen and haw, ad their reanance, if ary:

G. Please set ferth any additional infermetian thet is relevent te the ecustien eof your
administrative reredies.

(rete Yeu may attach exhibits te this cemlsint any deaments related te the eastisn of yor
adrinistrative remedies. )

"1

 
 

 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.13 Filed 09/01/21 Page 13 of 46
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

VIII. Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court
without paying the filing fee if that prisoner has “on three or more prior occasions, while
incarcerated or detained in any facility, brought an action or appeal in a court of the United
States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
upon which relief may be granted, unless the prisoner is under imminent danger of serious
physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes
rule”?

O Yes
8 No

If so, state which court dismissed your case, when this occurred, and attach a copy of the order
if possible.

A. Have you filed other lawsuits in state or federal court dealing with the same facts
involved in this action?

C Yes
YW No
B. If your answer to A is yes, describe each lawsuit by answering questions 1 through 7

below. (If there is more than one lawsuit, describe the additional lawsuits on another
page, using the same format.)

 

 

 

1, Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

2. Court (if federal court, name the district; if state court, name the county and
State)

3. Docket or index number

 

12
 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.14 Filed 09/01/21 Page 14 of 46

MIED Prefe 14 (Rev 5/6) Ceplaint fer Vielatisn ef Civil Rights (Prisoner Cemplaint)

4, Neme ef judge assigned te yeur case

 

5. Apprexdmete dete ef filing leiSUIT

 

6. Is the case still pending?

Yes

Ne
7. uhet wes the result ef the case? (fer @enple: lies the case dismissed? les judgarent entered
yeur faver? lies the case appealed? ”

C. Have yeu filed ether lasuits in stete er fewera] court etheruise relating te the conditions of
yeu inprisenment?

Yes
X Ne
D. If your eneuer te C is yes, describe each lewadt by erwering questians 1 thrash 7 below. If
Fore) mm tren wre lawnuit, deecrite the additional laeuits en erother pax, using the sare
(1) Parties te the orevieus lewuit

Pleintiff(s)

 

Defersant(s)

 

(2) Caurt (if federal court, nama the district; if state court, neme the county ard state)

(3) Decket er index number

 

13
 

 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.15 Filed 09/01/21 Page 15 of 46

MIED Profe 14 (Rev S/6) Qenmplaint fer Vislaticn ef Civil rights (Prissner Cemlaint)
4, Neme ef Judge assigned te your case
5. Appreadmate date of filing la.suit

6. Is the case still pernting?
Ves
New

If ne, give the enpreximete date af dispsciticn.

 

IX, Certification aw clesing
Under Federal Rule ef Civil Procedure 11, by signing belew, Toartify ta the best ef my lraulede,

infermatian, and belief that this complaint: (1) is net being presented fer an impreper purpese, such
es te harass, Cause unnecessary delay, er reedlesaly incresse the cest ef litigation; (2) is sunperted

by existing lav er by a renfrivaleus argenent fer extersting, medifying, ar reversing existing lau;
(3) the factual contentions heve evidentiary anpoert ar, if specifically on isentified, will Likely

heve evidentiary suppart after reaserehle eppartunity fer further investigatian er discavery; end (43
the canplaint otherwise camlies with the requirerents ef rule 11.
A, Fer parties without en attarrey

IT agree te previde the clerk's effice with any changes te my askress uhere case-related papers may
be served. I understand that my failure toa keep a current address on file with the clerk's affice may
result in the dismissal ef my case.

Date of signing: 9-30 zl,
Signature of Plaintiff lowe Eltwo Karetcon

Printed nave of plaintiff Steve ELlis Karacsan

Prison Isentificatian # &37627

Prisan Adktress Parnell Carrectignal Facility
1790 E. Parnall Rees
Jecksan, Michigan, 49210.

14
 

 

-» Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.16 Filed 09/01/21 Page 16 of 46

MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

Additional Information:

 

15
 

 

 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.17 Filed 09/01/21 Page 17 of 46

MICHIGAN DEPARTMENT OF CORRECTIONS 4835-4247 10/94
PRISONER/PAROLEE GRIEVANCE FORM CSJ-247A
Date Received at Step] ____ Grievance Identifier: Lirtsrtitrp ptr tir |

 

30 aed OP 030

Name (print first, last) Number Institution |Lock Number {Date of Incident| Today’s Date
Steve Ellis Keraceon & 37527 Bt.Louig N-1645 2-1 +26

 

 

What attempt did you make to resolve this issue prior to writing this grievance? On what date?
If none, explain why. 9M 12-31-2029 { sent # grievance to 3% louls Correctional
facility. It wae never answered,

State problem clearly. Use separate grievance form for each issue. Additional pages, using plain paper, may be used.
Four copies of each page and supporting documents must be submitted with this form. The grievance must be submitted
to the Grievance Coordinator in accordance with the time limits of OP 03.02.130.

340 attached

oF -
a oa f

2 ij rr “eof skh
Ahi bth re

Grievant’s Signature

 

 

RESPONSE (Grievant Interviewed? Ll ves LI No If No, give explanation. If resolved, explain resolution.)

 

 

 

 

 

 

 

 

Respondent’s Signature Date Reviewer’s Signature Date
Respondent’s Name (Print) Working Title Reviewer’s Name (Print) Working Title )
Date Returned to If resolved at Step I, Grievant sign here.
Grievant: Resolution must be described above. Grievant's Signature Date

 

 

 

DISTRIBUTION: White, Green, Canary, Pink —- Process to Step One; Goldenrod — Grievant
 

 

Tinh he

Case2: 21-cv-12101-LJM- EAS era

    

 

     
 

, PagelD.18 Filed 09/01/21 ‘Page 18 of 46

   
  
  
  
   
 
   

MICHIGAN DEPARTMENT OF CORRECTIONS 4835-4247 10/94
PRISONER/PAROLEE GRIEVANCE FORM CSJ-247A
Date Received at Step I i cmebeinss Be Grievance Identifier: | Lito trris ty |

 

   

 

Name (print first, last) Institution | Lock Number .

1- als ~POypR

 

Stave €. Karacson
a

What attempt did you make to resolve this issue prior to ‘writing this. grievance? On what date? 12-12-37
Ifnone, explain why. { wrote 4 letter to administration at St, Louis corece
imatitution [ requ@ated # DOFME-T10k-» forse to "ave mg iters renrlasad

 

etlonel

i A eve

Heard nateieg fros either inetitution, l wey apkacchy tinies ine@itutions
. to subwit @ lfet of lost iteme. © did so. there nag O8an ma resngnce ty
: thia request, T was Nonoitealizec in the amargeicy fogm with cowid-19,

State problem. clearly. Use separate grievance form for each issue. Additional pages, using plain paper, may be used.
-Four copies of each page and supporting documents must be submitted with this form. The | grievance must be® submitted .

 

to'the Grievance Coordinator in accordance with the time limits of OP 03.02.130. SF oo
. we : . 4
T wee hosnitelized ino thw emergency rooe and next waa sant te chiwre 9 4.
weievra, ther traensferrad hare. To Sewe not recieved (am ‘gtawer frusthas
gr. you, T4% food itets ware mot sent fran ft, inuie. 7 mish to meacess gy
to eter 2. [ am gut somroxmimatesly G14 305 wih bacaude To wee akex with caver
15. This wag mot my Fecit. a og
4 ; “
SA 8 -
i
ty 4 .
abode
x
Grievant’s Signature vO : 4

 

 

 

(] Yes

[I No ’

If No, give explanation: If resolved, explain resolution.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. . aie = : _ ms see eS te
Respondent’s Signature Date ‘Reviewer’s Signature © -Date .
Respondent’s Name (Print) Working Title . ‘Reviewer’s Name (Print) Working Title

t : a
Date Retumed to _ | Ifresolved at Step I, Grievant sign here.
| Grievant: ' | Resolution must be described above. Grievant's Signature Date

 

 

€

DISTRIBUTION. White, Green, Canary, Pink pf Process to Step One; Goldenrod — Grievant
 

/ Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.19 Filed 09/01/21 Page 19 of 46

MICHIGAN DEPARTMENT OF CORRECTIONS 4835-4247 10/94
PRISONER/PAROLEE GRIEVANCE FORM CSJ-247A
Date Received at Step I _ _ Grievance Identifier: LiL | | t | 1 bi tirtitiids |

 

 

 

 
   

           
  

   

  

Lock Number
T-24~-40

Name (print first, last) Number | Institution

  

   

Date of Incident] Today’s Date

F2-1-20) | 3-29-21

 

      

   

 

[stave Ellis Karaceson & 27427 j parnel]

What attempt did you make to resolve this issue prior to writing this grievance? On what date?

Ifnone, explain why. gy 42-31-20, 1 contacted the grievance coordinator. I

did mot recieve a csepence at aten 1 or step 2

State problem clearly. Use separate grievance form for each issue. Additional pages, using plain paper, may be used.
Four copies of each page and supporting documents must be submitted with this form. The grievance must be submitted
to the Grievance Coordinator in accordance with the time limits of OP 03.02.130.

ae¢@ attechad.

ey eee : a ven ty
v

Grievant’s Signature

 

 

 

RESPONSE (Grievant Interviewed? Ll yes [LINo If No, give explanation. If resolved, explain resolution.)

 

 

 

 

 

 

 

 

Respondent’s Signature ‘Date Reviewer’s Signature Date
Respondent’s Name (Print) Working Title Reviewer’s Name (Print) Working Title
Date Returned to If resolved at Step I, Grievant sign here.
Grievant: Resolution must be described above. Grievant's Signature Date

 

 

 

DISTRIBUTION: White, Green, Canary, Pink — Process to Step One; Goldenrod — Grievant

 
 

Be . Let BE A aes PNR gp (CoM + a nat Be NC 3 PAE gine <a gece OME EEE pone SRB ee aE de

a Case 2:21-cv- 12101- LJIM-EAS ECF No. 1, PagelD. 20 Filed 09/01/21 Page 20 of 46

 

MICHIGAN DEPARTMENT OF CORRECTIONS 4835-4247 10/94
PRISONER/PAROLEE GRIEVANCE FORM CSJ-247A

Date Received at Step I Grievance Identifier: Lt 1 [1 11] 1 4 riiit |

    

Name (print first, last) Number Institution {Lock Number Date of Incident Today’s Date
| Steve ellis Karaceon [&37627 parmall|1-cs-10 0 [12-1-29 [4-24-20

What attempt did you make to resolve this issue prior to writing this grievance? On what date? 12-3€-2ii

If none, explainwhy. Pravicusly, I requested # DIMB-T1lilk-p form and filles it
Out. noone anawerad. some tise passed and T requeates to go to eteo ?.
StQll na answar,. I reaquasted ta go tao step 3. No answer. [ maxt asked for

. an edeintiatrative mearing. IT still neva nat hed that hearing. the
Ogos Mee eaterted over.

State problem clearly. Use separate grievance form for each issue. Additional pages, using plain paper, may be used.

Four copies of each page and supporting documents must be submitted with this form. The grievance must be submitted

to the Grievance Coordinator in accordance with the time limits of OP 03.02.130. 1 waa sant to gretioat.
hoepltel with covid 1%. I a@arly died. My belongings were cackad uc
oy someone else. | never recieved suet of my foot items. Policy states:
Prisoner Parsgnal araoerty: if @ prisoner imcurrs a leee through no
feult of thwir cum, they say gsetitian tha inatitutiona oerisonar
henefit func (PSF) as provided in PP 98.02,110 or request raleburcenant
throughs the atate edeinistreative board, in eccordance with PO U3.02.1%1
“grisoner Ada. Bd. praperty claims, i Nave bean apun Sy thie instit-
utien since this gceurrad. 1 eax that ey praperty $@ ceturneo to ae,
il have no @¢uoperting dacuments. J know what [ Aad, see attached List.
l’m eaking for en administrative hearing on this. Please vend mae the
graper forss ta coves sy losses. I dent know whst Neappeaned to sy fas
items. II omly «now i hgva sot recieved thes and a lot of requasts heave
been made by ae, onc @ lot of time Nae pageed and I kaep getting spun.
T did nathing erang.

eS tage oh EF

of
ts wl
. Grievant’s Signature

 

 

RESPONSE (Grievant Interviewed? Ll ves LINo If No, give explanation. If resolved, explain resolution.)

 

 

 

 

 

 

 

 

Respondent’s Signature Date Reviewer’s Signature Date
Respondent’s Name (Print) Working Title Reviewer’s Name (Print) Working Title
Date Retumed to If resolved at Step I, Grievant sign here.
Grievant: Resolution must be described above. Grievant's Signature Date

 

 

 

 

. DISTRIBUTION: White, Green, Canary, Pink — Process to Step One; Goldenrod —- Grievant
Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.21 Filed 09/01/21 Page 21 of 46

Data: March, 29, 2021
to: RC, M “pannel EP
From: Steva Ellis Karacson, #437627, 1-24-10

Jevance cookD., 1. Lous CoRR. Facil IV)

Re: Hearing on NOI

On 12-1-2020, a notice of intent to canduct an administrative
hearing was issued by St. Louis Correctional facility.

I have never hed a haaring on this and I have not waived the
hearing. Therefore, I am still entitled to a hearing on this matter.
Please advise mae when you will conduct a hearing so that i can
provide my defense.

Respectfully subaitted
lore 6 ley Koa, ;

Date. a°zt-2/ Steve Ellis Karacson
 

 

 

Case 2:21-cv-12101-LIM-EAS ECS W& PP PapgiD.22 Filed 09/01/21 Page 22 of 46

I did not recieve a proper responce at step I. Policy

Prisoners property pack up

(C). Prisoners traveling from any other fecility shall be
provided with a duffel bag or similarly sized "CONTAINERS"
authorized by the CFA Deputy Director in which the prisoners
personal property fits into footleckars owned by tthe prisoner...

e

(4). staff...itimizes all property on the présoner personal
property reciept...of which I never recieved.

Prisoner personal property

(8). ...If a prisoner incurrs a loss through no fault of their
own (I was sent to the emargancy room with Pneumonia fron the
Covid 19 virus and nearly died. T was naxt sant to Duane waters
for 11 days, then sent hera.), thay may petition the institutions
Prisoner Benefit fund (PBF) as pravided itn 9D 04.92.1109
"Prisoners Senefit Fund" or cajuast raimbursement through the
State Administrative Board, in accordance with PD 03.02.131
"Prisoner Administration Board Property Claims."

I will repeat...if I had not contracted the Covid 19 virus, none
of this would have happened and I would not be out the $140.00
for my property. These food:.items were unopened. I was too sick
to eat or drink any liquids. These items would have been consumed
in the normal course of avants in the 2 weeks between stores,

I hereby request my items be given back to ma as the list
that I supplied indicates that was lost in my transfer from St.
Louis to here. If this isn't followed up on, I request proper
forms for the Prisoner Benefit Fund and the Prisoner
Administratian Board Property claims,

This is a not so humane reflection on the M.D.0.C. I nearly
died in the emergency room, and while I fought for my life,

Prison staff stole my food.
ane Ebloo , Keccogeen,,

Se 4oTe27 |

| Facil
D-1D-4| at

wo yqre |
pare
pel-l0

 
 

 

| Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.23 Filed 09/01/21 Page 23 of 46

ee

.I gate ts sanogest zsqgo1g 8 svgios1 ton bib I

qu a+SBq yStsqoiq atenoal+s79
ed If{sede yttitost wedto yns mort enilsvexrt etsnoaita .(9)
"GASVIATVOO" beste yiatelimi2 to psd Isttub 8 Attw bsbdiveig
etenoeiiq sent dotdw mi toyse1id ytugsd AID sAs yd basttortusa
+» -Tanoattq antt yd benuc atedtsoltoot otnt esti? ytasqorq [snoai1aq

{enoetsq aeneeo1q eft no ytisqe1qo [fs easimiti...ttate .(a)
-bavetos 1 asven I doidwu to...sqsioa1 ytisqoig

ytiuscetq I[senasisaq zsn0oala9

trent Yo tfust on dpvordt aeof 6 ettuoni azsnoeiz1g we tI... .(8)
edt nott sinomusnd Attu meor yonsoisms sat oF tnse aew I) nwo
etstew ensud ot tnse txsn esw I .bsib ylissn brs eutiv Of bivod
enoitutitert andt nattitsa yam vert ,(.sten tose nant ,aysd ff at
orr.so.80 GS mnt bsbtvatq as (389) brut shtsns8 wzsnoeia9
edd doveidt tnemsequdmis1 tasupat to "bnudl titsnes& eisnoeri19"
Fer.SO.EQ CS Attu gansbiocos nt ,bis0of svitsiteinimbA stste
"l,amield ytasqo7S biso08 noistsiteinimba tanoais9"

enon ,gutiv Pf bkvod adt batoattnoos ton bad I tt... teaqe1 [fiw I
O0.0af% eft tuo sd ton bluow T bos bsnsqgan sven bluow eindt to
Hola oot esu I .bsnsqonu sisw emsti boot sesriT .y¥stteqomg ym trot
besmuenoo nesc sved bluow ermati seanT .2btunti yas Y¥niib 10. t88 of

aestota nasuted exasu S srt nit etneave to satugas Ismign ers nt

teil edt e8 sm ot Ased nmavip ed emstt ym tesups1 ydsishr I
.t& mort astensit ym nit teol easw tent esteotbni bstiqaue I tent
asqo1q taesupsz I ,no qu bawolfot +'net etns FI .stad of ekuol
asnoelt49 ent bis bnu4 titsnsd tancel19 sant Tot amtot
-emisto yti1sqo19d biso0o8 noiterteinimbAaA

yfltassn I .0.0.0.M sdt mo noitoslts1 snsemuri oe ton 6 ai aint
:9til vm aot tdpuot I slidw bone ,moor yonepiems sdt nt batb
-boot ym elote ttste noets9

POOR QUALITY ORIGINAL
 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.24 Filed 09/01/21 Page 24 of 46

3/15/2021

KARACSON 437627:

When appealing a step | grievance decision to step II you must include a legible copy of the original step
| grievance copies that were returned to you, except the goldenrod copy (your original kept copy) and
the yellow or green copy (grievance office kept copy) and a copy of the decision if a separate sheet was
used (except one for your records) and the step II appeal form. Your step II appeal is being returned to
you, for the reasons cited above, you did not include all the required do

Grievance Coordinator:

Attention grievance coordiator;
The origional step I grievance copies were never returned to me.
Additionally, I never recilaved a grievance supplimental form. I
pointed this out in my typed letter to you on 3-13-21. I cannot
respond if you don't send me the proper paperwork and my deadline
is 3-22-21.

Raspectfully submitted

Steve Ellis Karacson, #437627

1-24-10 % ~[5 3 Arbo

Prisoner KARACSON, 437627:

The SMT grievance office has received your incomplete step II grievance appeal, When appealing a
step I grievance decision to step II you must include a legible copy of the original step I grievance
copies that were returned to you, except the goldenrod copy (your original kept copy) and the yellow or
green copy (grievance office kept copy) and a copy of the decision if a separate sheet was used (except
one for your records) and the step II appeal form. Your step II appeal is being returned to you, for the

3/4/2021 to the SMT lock that you currently occupy.

 
 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.25 Filed 09/01/21 Page 25 of 46

CLAIM AGAINST THE STATE OF MICHIGAN
For Personal Losses Less than $1,000
Michigan Department of Technology, Management and Budget

DTMB-1104 Revised 4/20/2017
State Administrative Board

STATE USE ONLY

 

| State Administrative Board Claim Number:

Department Claim Number:

 

The following information is required for submission of a claim against the State of Michigan to the Finance and Claims Committee of the State
ministrative Board. See page 3 for additional information and instruction before completing this form.

 

SECTION 1. CLAIMANT INFORMATION

 

1. Claimant Name (Last, First, Middle Initial) 2. Telephone Number

Steve Ellis Karacson None

3. StreetAddress Parnall Correctional City State Zip
Facility,1789 Parrall road Jackson Mhéhigan 49201

   

‘4. Work Department OO 5. Work Location

 

SECTION 2. CLAIM INFORMATION

4. Name of State Agency Claim is Against (Department, College, or University) St. Loquis Correctional Facilid ty

 

2. Date and Time of Loss 3. LocationofLoss cy» Louis Corr. Facility 4. Amount of your Claim -

{2-1-2060 Parnall Correctional Facility $454 AF
§. Describe your Loss, Damage, or Injury in Detail My food and other items either were not sent,

or were loet, from St. Louis Sorrectionel Facility to Pernall Correctional
fecility. I never recieved them.

 

 

6. HOW DID YOU DETERMINE THE VALUE? DESCRIBE IN DETAIL THE METHOD YOU USED. Attach a COPY of relevant receipts, bills,
or letters from insurance companies, incident reports, police reports, and other supporting documents. List each document you have
attached below. List any witnesses. SUBMITTED DOCUMENTS WILL NOT BE RETURNED. +

cannot attach any

reciepts as they did not errive from St. Louts Corr. Facility, I order only
certain types of food items so I know what I head.

 

7. Explain why you believe the State Agency listed above is responsible I was sent to the gratiot emergen cy

room, and naarly died, from Covid-19. I never returned there. I naxt wantto
Duane Waters prisoner hospital for 11 Gaye. LT arrived at Parnall end did not

gap _sie.
wiih e

 

 
 

tt woe not my faait © got: sick.
Ii nearly died. I have been "spun" here at parnall for over 4 months. If I was
able to pack up my food, none of this weald have hannened, The inetitution

 

 

additionally, I have asked
o Yes If Yes, List the claims and/or attach copies of the claims: for an adminiztrative hearing

K No at St. Louis and parnali, and have bean"spun",
b. Have you received reimbursement for all or a portion of this claim from some other source?
[] Yes If Yes, Explain:
k | No
c. Do you have any potential source of reimbursement for all or a portion of this claim, such as your own or some other person’s insurance?
J Yes If Yes, Explain:

[x] No

—

|
i
if
f
‘|

1 of 3

 
 

po TT Oo
Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.26 Filed 09/01/21 Page 26 of 46

 

40. Describe any other information which should be considered I heve filed arievances here at Parnall

Correctional Facility, and have bean “spun" twice now. It seems unethical
that my food unuld disappear as I nearly died in gratint hospital.

 

SECTION 3. CERTIFICATION

 

ischarge the State of Michigan, its department or agency, from all other causes of action, liabilities, and damages | may have pertaining to this claim.

swe Elbe Kacexsan Steve Fllis Kearacson

a that the above information is, to the best of my knowledge true, and provided this claim or any part thereof is approved or denied, | fully release and

 

 

 

 

 

—_ of Claimant Printed Name of Claimant Date
laimant appeared before me on and signed the release above as a free act and deed.
ut Notary Public,
Signature of Notary Printed Name of Notary State of Michigan
county of Acting in County My commission expires
INSTRUCTIONS

 

, The DTMB-1104 Claim Form (Claim Form) must be used for personal loss claims or personal injury claims
i against the State of Michigan made by the General Public or State of Michigan Employee for damage or loss
for amounts less than $1,000. Claims must be submitted within 365 days of loss.

_ If the claim is against the Michigan Department of Transportation (MDOT), claimants may use the DTMB-1104 or
|i the MDOT 3600 forms to file a claim.

e The Claim Form must be completed in its entirety.
e The Claim Form must be typewritten or written legibly in ink.

e If additional space is needed, a blank sheet of 8 %” x 11” paper may be used and submitted with the
Claim Form.

e Acopy of supporting documentation must accompany the Claim Form (receipts, bills, police report,
incident report, repair estimate, etc.)

e The completed Claim Form must be signed by the claimant and notarized.

e Keep a copy of the Claim Form and relative attachments for your records. Copies will not be returned.
e The average processing time is 2-3 months.

e The State Administrative Board will notify you in writing of the action taken on this claim.

e Michigan law does not provide claimants with an appeal process for State Administrative Board decisions.
Claim decisions made by the State Administrative Board are final.

Claimants must send the original, signed DTMB-1104 Claim Form with a copy of the supporting documents to:

State Administrative Board
State of Michigan
PO Box 30026
Lansing, MI 48909

| SPECIAL INSTRUCTIONS FOR CLAIMS FILED BY THE GENERAL PUBLIC:
Refer to the State Administrative Guide 0620.08 via the link below.

2 of 3
Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.27 Filed 09/01/21 Page 27 of 46

SPECIAL INSTRUCTIONS FOR CLAIMS FILED BY STATE EMPLOYEES:

 

Refer to the State Administrative Guide 0620.07 via the link below.

Administrative Guide Procedures Related to State Admin Board
(http:/Awww.michigan.gov/micontractconnect/0,4541 ,7-225-48756-183668--,00.html)

3 of 3
 

 

 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.28 Filed 09/01/21 Page 28 of 46

AFFIDAVIT
ITEMIZED LIST

ZBAGS Maxwellhouse coffee 8.56
2 Yellow bags coffee 7.26
2 orange bags coffee 6.12
2 bags creamer 2.98
2 bags vanille creamer 3.46
2 roast beef 8.00
6 chilli with beans 14.28
6 beef steaus 12.60
9 bags of chips 11.70
6 pasta sauce 4.38
6 stampad envelopes 3.78
10 blank envelopes 275
1 clear shower bag 5.90
3 vanilla wafers 5.91
3 chocolate creame cookies 5.49
6 cups of cheese 10.14
§ provalone cheese 9.85
10 strawberry danish 8.10
2 peanut butter 6.58
4&4 soups 15.40
Additionally a lot of my legal work came up missing. Mainly proof
of services. Total 151.17
Date.

Steve Ellis Karacsoan

slave Ello Kot Olan

Prisoner Number 437627

Parnall Correctional Facility

1780 Parnall road

Jackson, Michigan, 49201
1ofi.

 
 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.29 Filed 09/01/21 Page 29 of 46

To: Directors office From: Stave Ellis Karacson
P10. Box 367103 Prisaner Number 437627
Lansing, Michigan, 48909 Parnall Correctional Facility

1780 Pernall cece
Jackson, Michigan, 49201.

STEP TIT APPEAL

Tn whom it tav eonesri;:

Qn 12-41-20, T was sant Foon St. Louds Sarrectionsl Facility to tha
emercency room with oncumsonia. 2 weeks earlier, T testec positive
for Covid 19. Approximately ? to 3 weeks before thei, srus Sheffield
had me do e mack packup. ALL TF MY LEGSALEIRK AND PAGRERTY FIT INTO
ONE DUFFCL BAG,

IT wes sent to the amercency roam where I nearly died. I was
next sant to Duane waters Prisoners hospital fur the next 11 days.
(gratiot hospitel).

Next, I was sent ta Parnall Correctional Facility. £ did not
recieve my property for another 6 days. When I recieveo my araparty,
I recisvet a econtranand rennval record, snd a notice of intent to
conduct a heering because 113 unopened foor items did aut fit into
the duffel Sag. Kees in mird earlier that a1l of my legal work and
all of my property was fit into a duffei bas just a short tina
earlier. 1 maiiss ¢ grievance to St. couwhde Correctional facility as
soon as I could. This ygrigvance waa ntver ensverec. I requestad a
DTMA-71G4-P foru et Parnell. the form cama and I filled it cut. A
short time later, I wes told they woulc not refund me herd bacsiuse
My griavance was against St. Louis Correctionel Facility, who never
anawered my origional grievance.

IO Faled oaunotsar coriavence here at Farnell] Correctional
Facility, requasting ts go to step II. Step II wes naver answerad
(see ettachec). sa here we ere et stas TIT.

Let n2 stata, I raquestad a legai foot locker once at St. Louis
and again a* Parnsll. A lot af my lagsal work disapsaarsd whan | wse
packad up by officer Davidson eat St. Louis Correctional Facility.
Whuwn I askad for the DTMS-11N4-F form, I wes asked to turn in e List
of items that wera not shipped. I dia the hest i could to provide
thia list. Jffise: caviaseans aid not liat any of the 173 unonanad
food items he confiscated (see attached). I naver recieved a
responce ta extap Il, mor did 1 recieve 4a grievance rasvonce
supplimenteal form. I sant the grievance soordinator a kite where I
have nat recleved eny respances to etep 2 or If. Here was my
responce at step I (see attached).

My tesaonmcs te step IT is as Poliows. to this dete T paws not
recieved a responce.(see sttached).

STEP IIL GRreyance

EXCESS LEGAL PROPERTY-HEARINGS

(C). The nearinas officer should accept the prisoners rcesvresantation
that tha specific itams are nencsssary if it eppears thet there is in
fact & lawsuit or aneeal nending, sor a lawsuit is being prepsred for
filing. 7 was in the precess sf en agpasl. T was also filing a
lawsuit against Allstate insurances company.

Additionally I askad for 3 legal foot lackar. Trae respones both
times was "after i heave s Legal nearing. These hearings were
discontiruesd heceuse ef the Covid 19 outbreak.

PROCEDURE-1 MONTH PATOR TG CCID \f

JoP2.

 
 

 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.30 Filed 09/01/21 Page 30 of 46

(1). Hoseing unit staff (arus sheffield of St. Louis in thie case)
instructs prisoner ta pack all belongings, except typeuriter (which
was done onnx. 3 weeks orior by arus Sheuffield et St. Louis).

(2). Daternines whether prisoner has #xcell legal property (ck's by
Sheffield)

(3). If the prisoner has excell property, instructs the prisoner to
seperate from the excess a~raperty that ths prisoner cleins is
allowable legal property. NOTE: It is aot the role of hopusing unit
staff ca ascidg whether exctuss leagel property is in fact legal
documents or relstecd te tne prieoners Llewsuits.

(15). Intervigus tne prisuner within @ ceye after recieot of tne
notice. I was sent to gretiot hospitel, anc tien ta Duane waters
Prisoner Hospital. No such interview took place.

tn conelusion, If I had nat contracted covid 13, these itens
would have been consumed during the two week periad belween etoras.
I cannot be hald st fault for this.

Additionally, a mock pack up at St. Louis was conducted and all
ef my property fir into 1 duffle bag. IT did vat pack ua vy property
becsuse I was neerly ceac in tre emergancy room.

Further, There was mo itemized list 23 9er orotocal nrorfucead by
officer Cavidsor from St. Louis{see attached).

Policy sava I should not nave had theses items sonfiscatad. If
we were in tne werld I woule not Seasitate ts press charges ayainat
officer Davidson for theft. @alicy supports m2? in this grisvance
procedure, which so fur, ravains unanswered. I hava wad $146.00 of
my fond taker from my ecroperty unnecessarily. J raguest that this
anount ba refunded to ine ogcausa I wes not at Faulr. if this is not
followed un on, I hereby request the proper forms,PREAPPROVED, be
sent to me trom the Prisaner Benefit Func erc/er the Prisoner Scard
Property Claims.

i am not ons looking for troutie. Sut I belizve what hesipened
was totelly wrong anyway you want tu louk at it.

If t ean find no celief from this grievance precedere, it weuld
be a shame if the local newspapers were to get wind of thie.

Raspactfully Submitted
Steve Ellis Karacson, #437627

 

Purna i Correctional Facility
1760 Parnall Reac
Date: . Jackson, Mictigen, 49291.

 
Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.31 Filed 09/01/21 Page 31 of 46
Date: Maren 29, 2021.
To: P4valcGrievance Coordinator
From: Steve Ellis Karacson, # 437627 » 1-24-19

I requested a State Claim form for property lost by the

M.0.0.C. The particulars of the cleim are as follouws:
(1). On 12-1-2020 I was taken from St. Louts Correctional Facility
to Gratiot Hospital emergency room due to covid 19. 2 °
(2). C/O Davidson of N unit packad up my praperty and seized the
items listed on the attached affidavit.
(3). the property was naver returned to me.
(4). No hearing was ever had to substantiate the illegal seizura.

(5). The MDOC was solely rasponcible for the property once it was

seized.
 

 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.32 Filed 09/01/21 Page 32 of 46

No Shepard's Signal™
As of: August 7, 2021 11:07 PMZ

People v. Karacson

Court of Appeals of Michigan
February 25, 2020, Decided
No. 346236

Reporter
2020 Mich. App. LEXIS 1410 *; 2020 WL 908944

PEOPLE OF THE STATE OF MICHIGAN, Plaintiff-
Appellee, v STEVE ELLIS KARACSON, Defendant-
Appellant.

Notice: THIS IS AN UNPUBLISHED OPINION. IN
ACCORDANCE WITH MICHIGAN COURT OF
APPEALS RULES, UNPUBLISHED OPINIONS ARE
NOT PRECEDENTIALLY BINDING UNDER THE
RULES OF STARE DECISIS.

Prior History: [*4] Wayne Circuit Court. LC No. 18-
002889-01-FC.

Core Terms

trial court, jurors, sentence, mistrial, appointed counsel,
reasonable doubt, appointed, witnesses, gasoline,
phone, substitute counsel, directed verdict,
investigators, probation, insured, motions, arson,
defendant argues, fair trial, set fire, appears, morning,
costs, ineffective assistance of counsel, trial strategy,
intentionally, reassignment, intelligent, innocence,
dwelling

Judges: Before: RONAYNE KRAUSE, P.J., and K. F.
KELLY and TUKEL, JJ.

Opinion

PER CURIAM.

Defendant, Steve Ellis Karacson, was convicted by a
jury of arson of an insured dwelling, MCL 750.76(1)(a),
and insurance fraud, MCL 500.4511. This matter arises
out of a fire that destroyed defendant's home. Defendant
initially claimed he was in Kentucky at the time of the
fire, but an examination of his cell phone records
revealed he had been in the area of his home less than
an hour before the fire was reported, and he purchased
a gasoline can and utility gloves a few hours previously.

Defendant made a claim on his homeowner's insurance
policy, and investigators concluded that the fire had
been intentionally set using gasoline as an accelerant.
The trial court sentenced defendant to imprisonment for
7 years to 7 years and 1 day for arson, and 1 to 4 years
for insurance fraud. In two briefs filed by different
attorneys and in a Standard 4 brief, defendant
challenges his convictions and his sentences.
Defendant's appeal is by right. We affirm.

|. BACKGROUND

At about 8:20 p.m. on November 6, 2017, 911 received
a call regarding a fire at defendant's house in Inkster,
Michigan. When emergency personnel [*2] arrived, the
house was fully engulfed in flames, and it took two to
three hours to fully extinguish the fire. The police and
defendant's homeowner's insurance company each
launched investigations into the cause of the fire. Each
independently concluded that the fire had multiple origin
points, which was indicative of an intentionally set fire.
They also each encountered an obvious smell of
gasoline throughout the remains of the house. The
investigators ruled out the possibilities that the fire had
occurred naturally, due to electrical issues or due to
natural gas. Rather, they concluded that the fire had
been deliberately set using gasoline as an accelerant.

The police and the insurance company's investigator
also both interviewed defendant. Defendant denied
storing any flammable liquids in his house. Defendant
denied to both investigators that he had been in
Michigan at the time of the fire. Defendant claimed he
had left Michigan on November 4 with his dogs to take
them to Kentucky. He claimed he returned to Michigan
just after midnight on November 7—in other words,
about four hours after the fire had started. Defendant
claimed he did not find out about the fire until about 7:20
a.m. [*3] on November 7. Rather than checking on his
house, defendant kept a scheduled appointment at 9:00
a.m. The person with whom defendant met testified that
defendant told him that his house was on fire, but when
the person suggested that defendant leave to check on

 
 

 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.33 Filed 09/01/21 Page 33 of 46

@ LexisNexis
Date and Time: Saturday, August 7, 2021 6:07:00 PM CDT
Job Number: 150124903

Document (1)

1. People v. Karacson, 2020 Mich. App. LEXIS 1410
Client/Matter: -None-
Search Terms: people v. karacson 346236 C.O.A. Mi
Search Type: Natural Language
Narrowed by:

Content Type Narrowed by
Cases -None-

 

GD LexisNexis) About LexisNexis | Privacy Policy | Terms & Conditions | Copyright © 2021 LexisNexis

 
 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.34 Filed 09/01/21 Page 34 of 46

Page 2 of 9

2020 Mich. App. LEXIS 1410, *3

his house, defendant stated that he thought the fire was
a joke.

The police analyzed defendant's cell phone records.
The records confirmed that defendant left Michigan on
November 4, 2017, and that he arrived at Kentucky on
November 5. However, on November 6, at 1:26 p.m.,
defendant's cell phone connected with a cellular tower in
Dearborn, Michigan. From 2:00 p.m. until 6:47 p.m., his
cell phone connected to a tower in Wyandotte,
Michigan. Then, at 7:41 p.m., defendant's cell phone
connected to a tower in Inkster, Michigan, where
defendant lived. This connection occurred about 40
minutes before the onset of the fire. There were no
further connections to any cellular telephone towers
from that time until the next morning. Defendant was
arrested on the basis of the discrepancy between his
claimed location and his actual locations as revealed by
the cell phone records.

When defendant was arrested, he was found to have on
his person [*4] a receipt from a hardware store in
Wyandotte, showing that he had purchased a five-galion
gasoline can and a pair of utility gloves on November 6,
2017, at 3:12 p.m. The manager of the store confirmed
that she had sold the can and gloves to defendant at
that time. The insurance company's investigator found a
new, or nearly new, gasoline can outside defendant's
house. The can still had liquid gasoline in it. A former
tenant of defendant testified that she had offered to
purchase defendant's house in September of 2017 for
$20,000, which defendant rejected as inadequate.
Defendant also told the tenant that he could get more
money for the house from his insurance.

As will be discussed in more detail, defendant had a
contentious relationship with his appointed _ trial
attorneys, apparently based in part on defendant's
desire for his attorneys to perform certain acts on his
behalf and at his direction. At the beginning of trial,
defendant requested another substitute counsel, which
the trial court refused. Defendant elected to represent
himself instead of proceeding with his appointed
counsel, which the trial court permitted. Unfortunately,
due to defendant's nescient command of legal
concepts, [*5] legal procedure and rules, or logic, the
trial court was required to interrupt defendant on several
occasions to sustain objections or explain that
defendant was not permitted to do something. Further
complicating the proceedings, on the second day of trial,
it was discovered that one of the jurors had made an
improper remark presupposing defendant's guilt, which
was overheard by three other jurors. After dismissing

the juror who made the remark, interviewing all of the
remaining jurors individually, and confirming that the
three jurors who overheard the remark were not affected
by the remark, the trial court denied a motion for a
mistrial. Defendant was convicted and sentenced as
described.

1. MOTION FOR DIRECTED VERDICT

In his brief on appeal and in his Standard 4 brief,
defendant first argues that the trial court erred by
refusing to grant his motion for directed verdict as to his
arson charge.’ We disagree.

"When reviewing a trial court's decision on a motion for
a directed verdict, this Court reviews the record de novo
to determine whether the evidence presented by the
prosecutor, viewed in the light most favorable to the
prosecutor, could persuade a rational trier of fact that
the [*6] essential elements of the crime charged were
proved beyond a reasonable doubt." People v Aldrich,
246 Mich App 101, 122; 631 NW2d_ 67 (2007).
Reasonable inferences drawn from circumstantial
evidence may constitute proof of the essential elements
of a crime sufficient to overcome a motion for directed
verdict. People v Pefia, 224 Mich App 650, 659: 569
NW2d 871 (1997). Minimal circumstantial evidence may
also be sufficient to prove a defendant's intent and state
of mind. People v Kanaan, 278 Mich App 594, 622: 751
NWed 57 (2008). It is generally the exclusive province
of the jury to resolve conflicts in the evidence and in any
reasonable conflicting inferences from the evidence.
Nichol v Billot, 406 Mich 284, 301-302; 279 NWe2d 76f
(1979). The jury is also entitled to decide what evidence
to believe and disbelieve. People v Howard, 50 Mich

239, 242; 15 NW 107 (1883).

The elements of arson of an insured dwelling are: (1) a
defendant willfully or maliciously; (2) burns, damages, or
destroys by fire or explosive; (3) any dwelling; (4) that is
insured against loss from fire or explosion; (5) with the
intent to defraud the insurer. MCL 750.76(1)(a). There is
no dispute that defendant's dwelling was insured and
was burned, nor is there any dispute that defendant
made an insurance claim for his house after the fire.
Defendant implicitly contends, incredibly, that his house

 

1In his motion before the trial court, defendant did not
articulate the charge or charges to which he intended the
motion to apply. However, in response, the trial court only
addressed the arson charge, which defendant seemingly
accepted. in his briefs on appeal, defendant only addresses
the arson charge. We therefore likewise address only
defendant's arson charge.
 

 

Case 2:21-cv-12101-LJM-EAS ECF No. 1,

PagelD.35 Filed 09/01/21 Page 35 of 46

Page 3 of 9

2020 Mich. App. LEXIS 1410, *6

could have burned due to natural or accidental causes.
However, the evidence overwhelmingly established that
the fire [‘7] had been set intentionally. Consequently,
the only facts seriously at issue are whether defendant
is the person who set the fire, and if so, whether he set
the fire with the intent to defraud his insurer. Defendant
makes an unclear reference to the presumption of
innocence enjoyed by criminal defendants. See People
v_ Banks, 249 Mich App 247, 258-259; 642 NW2d 351
(2002). However, in deciding a motion for directed
verdict, the trial court considers only whether the jury
could reasonably find beyond a reasonable doubt that
both questions should be answered in the affirmative.
Denying a motion for directed verdict in no way
undermines the presumption of innocence, but rather
permits the trier of fact to play its role in the criminal trial
process.

Defendant presents no actual argument as to the two
outstanding factual issues. We could therefore consider
this argument abandoned. Mitcham v_ City of Detroit,
358 Mich 182, 203; 94 NW2d 388 (1959). Nevertheless,
the evidence revealed that defendant made a remark
about possibly being able to get more money for his
house from his insurance company, which could
reasonably imply motive. Defendant carefully removed
his dogs from the house shortly before the fire, which
could reasonably imply that he intentionally removed
them from anticipated harm's way. Defendant lied [*8]
to the police about his whereabouts when the fire
started, which could reasonably imply that he was
aware the fire had been intentionally set and wished to
mislead the police into not investigating him further.
Defendant had ample opportunity to set the fire, and he
claimed he had secured the house, limiting the
likelihood that anyone else could have set the fire.
Shortly before the fire, defendant purchased a gasoline
can and gloves, which shows that he had the immediate
ability to set the fire, and, when considered in light of the
other evidence, could reasonably imply that he actually
did set the fire.

It has long been established that the elements of a
crime may be proved beyond a reasonable doubt solely
on the basis of "[clircumstantial evidence and
reasonable inferences drawn therefrom" without

 

2In any event, the trial court correctly instructed the jury that it
must presume defendant to be innocent and must find him not
guilty unless it was satisfied that the prosecutor had carried
the People’s duty of proving every element of the charged
offenses beyond a reasonable doubt. The motion for directed
verdict was made and decided out of the jury's presence.

offending the presumption of innocence. People v Jolly,
442 Mich 458, 466: 502 NW2d 177 (1993). The
evidence presented here was not “as consistent with
innocence as with guilt." Cf. People v_ Sobczak, 344
Mich 465. 469-470; 73 NW2d 921 (1955).
Consequently, the trial court properly denied
defendant's motion for directed verdict and permitted the
jury to decide the case.

Ill. WITNESS COMMENT ON DEFENDANT'S
PROBATION

In his brief on appeal, defendant argues that he was
deprived of a fair trial by a single, [9] unresponsive
reference made by one witness to defendant having
been on probation. We disagree.

The witness was the person with whom defendant met
on the morning after the fire. The witness was the
claims consultant assigned by the insurance company
to defendant's claim. The trial court asked the witness to
clarify whether defendant had, fold her that he had been
in Michigan or Kentucky at the time of the fire. In
response, the witness testified that defendant said he
“nad to be back to see [his] probation officer Tuesday
moming at 9:00 am.," and further explained that
defendant's explanation of his whereabouts had
otherwise been "kind of confusing to us as well." We
presume that the witness's remark was improper and
impermissible. However, "[nlot every instance of
mention before a jury of some inappropriate subject
matter warrants a mistrial. Specifically, an unresponsive,
volunteered answer to a proper question is not grounds
for the granting of a mistrial." People v Waclawski, 286
Mich App 634, 710: 780 NW2d 321 (2009) (quotation
and alteration omitted).

Although it appears that the witness was genuinely
attempting to answer the question, her answer was
unresponsive to the question asked. Furthermore, no
indication was ever given as to the crime [*10] for
which defendant was on probation. Neither any witness
nor the prosecutor mentioned probation again, nor did
they made any effort to suggest that defendant's status
as a probationer was relevant. Indeed, as defendant
points out, "[t]here was no other reference during the
trial to any nefarious behavior by the defendant not
relating to the charged conduct." The prosecutor never
attempted to suggest to the jury that defendant had a
criminal history, or that he likely acted in conformity with
any kind of poor character, in contrast to People v
Fredericks, 125 Mich App 114, 118: 335 NW2d 919
(1983), upon which defendant relies. despite its

 
ue

 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.36 Filed 09/01/21 Page 36 of 46

2020 Mich. App

questionable status as "good law," see Peopie_v
Buckey, 424 Mich 1, 11-14; 378 NW2d 432 (1985).

Based on the other evidence in this matter, we are not
persuaded that the single, isolated, and nonspecific
reference to defendant having been on probation had
any influence on the jury's verdict. See People v Lukity,
460_Mich 484, 494-496. 596 NW2d_ 607 (1999).
Defendant may arguably have received an imperfect
trial, but because perfect trials are aspirational and
never actually occur in practice, defendants are only
entitled to fair trials. People v Pickens, 446 Mich 298,
313-314; 521 NW2d 797 (1994); People v Miller, 482
Mich 540, 589-560; 759 NW2d 850 (2008). The
witness's remark about defendant's probation did not
deprive him of a fair trial.

IV. MISTRIAL FOR IMPROPER COMMENT BY JUROR

In his brief on appeal, supplemental brief on appeal, and
Standard [*11] 4 brief, defendant argues that he was
entitled to a mistrial based on an improper remark made
by one of the jurors. We disagree.

"A mistrial should be granted only for an irregularity that
is prejudicial to the rights of the defendant and impairs
his ability to get a fair trial" People v Haywood, 209
Mich App 217, 228; 530 NW2d 497 (1995) (citations
omitted). A trial court abuses its discretion by denying a
mistrial based on juror misconduct only if defendant's
ability to get a fair trial was actually harmed, meaning
the misconduct “affected the impartiality of the jury or
disqualified its members from exercising the powers of

reason and judgment." People v Messenger, 221 Mich
App 171, 175; 561 NW2d 463 (1997) (citation omitted).

On the second day of trial, one of the jurors told the trial
court that during jury assembly that morning, she heard
someone say something like, “you know he did it.” The
trial court extensively questioned all of the jurors about
the "possible irregularity." The trial court's questioning of
the jurors did not imply that any such statement had
been made, but rather whether they had overheard
anyone make a remark about defendant being guilty or
not guilty. Only three jurors had overheard the remark.
The trial court identified one juror who had probably
made the remark and excused [*12] that juror. All of the
remaining jurors agreed that such a remark would be
inappropriate, that they were obligated to presume
defendant's innocence, and that they should not
prejudge the matter until they had heard all of the
evidence. The trial court expressly stated that it would
have granted defendant's requested mistrial if it "had
any indication that [the excused juror] had tainted the

Page 4 of 9

. LEXIS 1410, *10

jury . . . But all indications are to the contrary."

Defendant's argument on appeal consists of pure
speculation at best, and a merely conclusory statement
at worst. In order to conclude that any “real and
substantial possibility” exists that the jury's verdict was
affected, see People v Budzyn, 456 Mich 77, 89: 566
NWed 229 (1997), we would have to presume that all of
the jurors were lying. There is simply no basis in the
record for us to draw such a conclusion. Furthermore,
as discussed, the evidence of defendant's guilt was
overwhelming. See jd. at 89-90. We reiterate that
defendant may have received a somewhat imperfect
trial, but he received the fair trial to which he was
entitled. Pickens, 446 Mich at 313-314; Miller, 482 Mich
at 559-560. The trial court clearly took the possibility of
granting a mistrial seriously, and we find no abuse of
discretion in its determination that a mistrial was not
warranted.

V. [13] SELF-REPRESENTATION AND SUBSTITUTE
COUNSEL

in his supplemental brief on appeal and in his Standard
4 brief, defendant argues that he was deprived of his
right to counsel because the trial court refused to permit
defendant to obtain substitute counsel on the morning of
the first day of trial and instead permitted defendant to
represent himself. We disagree.

This argument turns on a combination of two different
concepts: the right to substitute appointed counsel, and
the right to self-representation. We review for an abuse
of discretion a trial court's decision whether to permit a
defendant to represent himself and whether to grant a
substitution of counsel. People v Hicks, 259 Mich App
518, 521; 675 NW2d 599 (2003); People v_ Strickland,
293 Mich App 393, 397; 810 NW2d 660 (2071). As a
general matter, we review underlying factual findings for
clear error. See People v Williams, ¢70 Mich 634, 640-
641; 683 NWed 597 (2004). Whether a defendant's
waiver of the right to counsel is “knowing” and
"intelligent" is reviewed de novo. /d.

An indigent defendant is guaranteed the right to
counsel; however, he is not entitled to have the
attorney of his choice appointed simply by
requesting that the attorney originally appointed be
replaced. Appointment of a substitute counsel is
warranted only upon a showing of good cause and
where substitution will not unreasonably disrupt
the [*14] judicial process. [People _v Mack, 190
Mich App 7, 14; 475 NW2d 830 (1991) (emphasis
added).]
 

 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.37 Filed 09/01/21 Page 37 of 46

Page 5 of 9

2020 Mich. App. LEXIS 1410, *14

Defendants have a limited right to discharge counsel
during a trial. People v Henley, 382 Mich 143, 148: 169
NW2d_299 (1969). "Good cause" to obtain substitute
counsel may exist "where a /egitimate difference of
opinion develops between a defendant and his
appointed counsel with regard to a fundamental trial
tactic." Mack, 190 Mich App at 14 (emphasis added).
However, "decisions about defense strategy, including
what evidence to present and what arguments to make,
are matters of trial strategy, and disagreements with
regard to trial strategy or professional judgment do not
warrant appointment of substitute counsel." Strickland,
293 Mich App at 398 (footnotes omitted).

It is clear from the record that the alleged breakdown in
defendant's relationship with his trial counsel arose out
of defendant's misapprehension that he had a right to
direct appointed counsel to perform whatever acts he
wished or conduct his trial in whatever way he deemed
fit. See People v_ LaMarr, 1 Mich App 389, 393: 136
NW2d_708 (1965). Appointed counsel declined to file a
number of motions on defendant's behalf that, although
counsel did not use such language, counsel clearly
believed to be meritless or frivolous. Appointed counsel
also clearly believed that defendant's theory of the case
was untenable, which, based on the bewildering
conspiracy [*15] theory defendant pursued, was likely a
reasonable conclusion. Defendant and his appointed
counsel undoubtedly had a difference of opinion as to
trial strategy. However, because that difference of
opinion was clearly as to whether counsel should
engage in unethical, frivolous, or meritless conduct, it
cannot be a legitimate difference of opinion.> See
People v Mitchell, 454 Mich 145, 163-164; 560 NW2d
600_(1997). We are also not persuaded that the trial
court erred in concluding that a substitution of counsel
on the morning of trial would unreasonably disrupt the
judicial process. Consequently, defendant has not
established that he was entitled to the appointment of
substitute counsel.

Defendant affirmatively requested of the trial court that
he be permitted to represent himself. The trial court
warned defendant that he was facing a life offense and
that defendant would be required to comply with the
same procedural and substantive rules as an attorney.
The trial court further warned defendant that although it
would "rather not," if defendant represented himself, the

 

3To the extent defendant's differences of opinion with
assigned counsel duplicate his arguments pertaining to
ineffective assistance of counsel, we will discuss those
arguments below and not repeat them here.

court might have to “be on top of [him] constantly." The
trial court gave defendant an opportunity to ponder the
implications and consult with his trial counsel.
Ultimately, the trial [*16] court gave defendant a choice
between acting as his own attorney with his appointed
counsel as backup, or proceeding with his appointed
counsel.

The trial court was required to establish that defendant's
request to represent himself was unequivocal; that
defendant was aware of the dangers he faced by acting
as his own attorney; and that defendant's request was
knowing, intelligent, and voluntary. See People _v
Russell, 471 Mich 182, 190; 684 NW2d 745 (2004).
Before allowing a defendant to represent himself, a
court must establish that the defendant was sufficiently
competent in general to make the choice knowingly,
intelligently, and "with eyes open." People v Dennany
445 Mich 412, 432: 519 NW2d 128 (1994). In contrast,
the defendant's legal competence is irrelevant. /cd. Here,
the trial! court clearly made these determinations
properly. The trial court recognized that defendant
would pose some challenge to its duty to ensure that the
procedural and substantive rules were followed during
the trial, but it was clearly willing to accept that burden.
See id. The trial court's advice to defendant substantially
complied with MCR 6.005(D)(1), and the opportunity it
gave defendant to consult with counsel substantially
complied with MCR 6.005/(D)(2). See Russell, 471 Mich
at_190-192 (rejecting a "litany approach" in favor of
“substantial compliance" for the court [*17] rule so long
as the defendant's waiver of counsel otherwise satisfies
the constitutional requirements of being unequivocal,
knowing, intelligent, voluntary, and not unduly
disruptive). Therefore, the trial court did not abuse its
discretion by allowing defendant to represent himself,
and we reject defendant's contention that his self-
representation was involuntary.

VI. INEFFECTIVE ASSISTANCE OF COUNSEL

In his supplemental brief on appeal and in his Standard
4 brief, defendant argues that he received ineffective
assistance of counsel because his appointed attorney
did not file certain motions, subpoena certain witnesses,
or obtain certain experts. We disagree.

First, the defendant must show that counsel's
performance fell below an objective standard of
reasonableness. People v Russell, 297 Mich App 707,
718-716; 825 NW2d_ 623 (2072). The Court must
analyze the issue with a strong presumption that
counsel's conduct fell within the wide range of
reasonable professional assistance, and the test

 
 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.38 Filed 09/01/21 Page 38 of 46

2020 Mich. App

requires that the defendant overcome the presumption
that the challenged action or inaction might have been
sound trial strategy. Peopie v LeBlanc, 465 Mich 575,
578; 640 NW2d 246 (2002). Decisions about whether to
call or question a witness are presumed to be matters of
trial strategy. Russell, 297 Mich App at 716. Failing to
call a witness only [*18] rises to the level of ineffective
assistance of counsel if it deprives the defendant of a
substantial defense. /d. Second, the defendant must
show that, but for trial counsel's deficient performance, a
different result would have been reasonably probable.
id. at 775-776.

We have already discussed the fact that counsel cannot
be ineffective for refusing to carry out a client directive
that counsel reasonably believes is unethical, illegal,
frivolous, or otherwise improper. Mitchell, 454 Mich at
163-164; see also People v_Ericksen, 288 Mich App
192, 201; 793 NW2d 7120 (2010). Furthermore,
defendant must establish both that counsel committed
an objective error and that the error caused defendant
prejudice. Strickland, 466 US at 687; Pickens, 446 Mich
at_ 311, 314. Several of defendant's assertions of
ineffective assistance are based on counsel's failure to
file certain motions that the trial court actually accepted
and actually ruled on. Thus, even if the motions had
legal merit and counsel committed an error by failing to
file the motions, neither of which we need to consider,
counsel's neglect necessarily caused defendant to
suffer no prejudice.

 

 

Otherwise, defendant appears to contend that he
received ineffective assistance of counsel because (1)
counsel did not subpoena two witnesses despite having
been given the witnesses’ phone numbers, and [*19]
(2) counsel did not obtain an expert witness in cell
phone analysis and an expert witness in fire analysis.
Defendant has not provided us with any affidavits from
any proposed witnesses, so he has not established a
factual predicate for his claim. See People v Carbin, 463
Mich 590, 601; 623 NW2d 884 (2001). Defendant has
not provided us with even a vague idea of what concrete
exculpatory evidence he expects the proposed experts
to have provided, and we decline to guess. Defendant
has explained, albeit minimally, what general testimony
he expects the two other witnesses to have provided.
On that basis, we find that defendant was not prejudiced
by their absence, and counsel was not ineffective for
failing to pursue them.

One of the witnesses allegedly wanted to purchase
defendant's house and was willing to offer $40,000,
which was more money than he had been offered by his

Page 6 of 9

. LEXIS 1410, *17

former tenant. However, defendant made an insurance
claim for $167,000, which was the limit of his policy. The
alternative purchase offer is still far below what
defendant seemingly expected to receive from the
insurance company, making iis exculpatory value
questionable. In any event, defendant successfully
introduced the fact that he supposedly had a buyer for
his house [*20] through the insurance company's claim
consultant, and the trial court permitted him to argue
that fact to the jury, so defendant was not prejudiced by
the absence of the witness.

Defendant's other witness would supposedly have
offered an alibi that defendant had been in Wyandotte
“all day and night on November 6, 2017," the day of the
fire. Given the objective evidence that defendant had
been in Inkster shortly before the fire, we do not fault
counsel for declining to pursue this witness. Again,
counsel cannot be ineffective for refusing to pursue a
course of action counsel reasonably believes to be
frivolous, perjurious, unethical, or otherwise improper.
See Mitchell, 454 Mich at 163-164; Ericksen, 288 Mich

App at 201.

 

Defendant also argues that his former tenant who had
offered to purchase defendant's house should have
been impeached with her criminal or psychiatric
history.4 In any event, the witness, by her own
admission on the stand, had a closed head injury from
an automobile accident. From comments made by the
prosecutor during closing argument, it was readily
apparent from her testimony that she "may not pick up
on things as fast." Defendant successfully elicited from
her that she took "several medications,” including Xanax
and Topamax, [*21] and despite the trial court's
admonition that he was straying from permissibility, an
implication that she may have had some other
psychiatric issues. Of more proper relevance, defendant
further elicited that after he rejected the witness's "low
ball" offer to buy his house, their ensuing discussion -
became “pretty heated."

It is clear from defendant's questioning at trial, and our
best guess at defendant's haphazard collection of
statements in his Standard 4 brief, that defendant
wanted to impeach the witness by establishing her
character. Defendant accurately observes that a
witness's bias and credibility are almost always relevant.
People v Layher, 464 Mich 756, 762-765; 631 NW2d
281 (2001). However, relevant evidence may

 

4 However, we note that it is difficult for us to discern whether
defendant attributes that failure to counsel or to the trial court.

 
 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.39 Filed 09/01/21 Page 39 of 46

2020 Mich. App

nevertheless be inadmissible. Id. at 765. A witness's
arrest history might be relevant and admissible, but it is
not relevant per se. /d. at 767-774. Defendant has not
explained how the witness's arrest history has any
actual relevance to her memory or her motives in this
case. Otherwise, "[e]vidence of a person's character or
a trait of character" generally "is not admissible for the
purpose of proving action in conformity therewith on a
particular occasion.” MRE 404/a). Defendant's interest
in the witness's arrest history appears to have no other
purpose, [*22] so the trial court properly deemed it
inadmissible. In any event, defendant cannot establish
prejudice, because he successfully established that the
witness might not have been entirely reliable and might
have had some motive to lie. The witness testified that
she had no reason to lie, and the jury was entitled to
believe the witness.

In summary, we find no basis to conclude that
defendant received ineffective assistance of counsel,
and although he may not have been able to pursue his
theory of the case in the manner he wished, he was
able to present the salient points to the jury.

Vil. SENTENCE

In his supplemental brief on appeal, defendant argues
that the trial court improperly imposed excessive costs.
In his Standard 4 brief, defendant argues that the trial
court's sentence for his arson conviction violated the
prohibition against minimum sentence terms exceeding
two-thirds of the maximum sentence. We disagree with
both arguments.

Because defendant did not object to the trial court's
imposition of $1,300.00 in costs, this issue is
unpreserved, People v Jackson, 483 Mich 271, 292 n
18; 769 NW2d 630 (2009), and we review it for clear
error affecting defendant's substantial rights. People _v
Carines, 460 Mich 750, 763; 597 NW2d_130_ (1999).
MCL_769.1k(b)(ii) provides that the trial court may
impose "any cost reasonably [*23] related to the actual
costs incurred by the trial court without separately
calculating those costs involved in the particular case . .
. " ft may impose costs based on the average case.
People v Cameron, 319 Mich App 215, 235; 900 NWed
658 (2017). The trial court did not provide an ideal
record, but we take notice that according to the State
Court Administrative Office, the average cost of a felony
case in Wayne Circuit Court is $1,439.60. We are not

' persuaded that the trial court's imposition of costs was

clearly improper.

Defendant's argument regarding the so-called “two-

Page 7 of 9

. LEXIS 1410, *21

thirds rule," or the "Tanner rule," is inapposite. Under
the "Tanner rule," the minimum term of an indeterminate
sentence must not exceed two-thirds of the maximum
term. People v Thomas, 447 Mich 390, 392; 523 NW2d
215 (1994). Defendant accurately observes that 7 years
is more than two-thirds of 7 years and 1 day. However,
as was discussed at sentencing, defendant's arson
conviction is punishable by a maximum term of
imprisonment for "fife or any term of years." See MCL
750.76(3)(a). The "Tanner rule" simply does not apply to
such sentences. People v Floyd, 490 Mich 901, 902;
804 NW2d 564 (2011). We find no error in the trial
court's sentence.

Vil. ALLEGED JUDICIAL IMPROPRIETY

In his Standard 4 brief, defendant presents a confusing
accumulation of unclear arguments to, apparently, the
general effect [*24] that the trial court engaged in
various acts of impropriety. These alleged improprieties
included reassigning his case from one judge to
another, interfering with defendant's efforts to question
witnesses and admonishing defendant in front of the
jury, excluding certain evidence, and other matters
already discussed above. Much of defendant's
argument is premised on defendant's obvious
misapprehensions of the law, procedural rules, and
evidentiary rules. For the most part, we find defendant's
arguments to reflect a tragic example of what can
happen when a person untrained in either law or logic
attempts to deploy both.

Defendant presents several points of law without citation
to any authority, probably because they are simply
wrong and no such authority exists. For example,
defendant contends that the trial court erred by defining
reasonable doubt to the jury. This is simply wrong. The
trial court is not required to define "reasonable doubt"
for the jury, and it may not give the jury an inaccurate
definition of “reasonable doubt." People v_ Allen, 466
Mich 86, 90-93: 643 NW2d 227 (2002). However, the
trial court is not prohibited from providing the jury with a
correct definition of "reasonable doubt." /d.; Victor v
Nebraska, 511 US 1, 5; 114 S Ct 1239; 127 L Ed 2d 583
(1994). Here, the trial court read to [*25] the jury the
definition of reasonable doubt set forth in M Crim JI
1.9(3)®, the general language of which has long been

 

5 People v Tanner, 387 Mich 683; 199 NW2d 202 (1972).

§M Crim JI 1.9(3) presently reads: "A reasonable doubt is a
fair, honest doubt growing out of the evidence or lack of
evidence. It is not merely an imaginary or possible doubt, but a

 
Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.40 Filed 09/01/21 Page 40 of 46

2020 Mich. App

established as a correct definition. Allen, 466 Mich at 88
nd; People v Gillard, 216 Mich 461,466, 470: 185 NW
734 (1921). For another example, defendant contends
that the prosecutor was obligated to perform a
background check on all witnesses. We have been
unable to find any authority from which such an
extraordinary proposition could even be implied.

Defendant presents a variety of citations to cases from
other jurisdictions. Cases from other jurisdictions,
including lower federal courts, might have some
persuasive value, but they are not binding on this Court.
People v Woodard, 321 Mich App 377. 385 n 2: 909
NW2d 299 (2017). Defendant presents what appear to
be summaries of what he believes to be the salient
points from those cases, but he does not explain how
most of them are supposed to be relevant to the instant
case. Several of defendant's citations do not even
appear to exist. Absent unusual circumstances not
present here, this Court will not go to extreme efforts to
decipher an incomprehensible or poorly explained
argument and craft a better argument on behalf of a
party. People v Harlan. 258 Mich App 137, 140; 669
NW2d_ 872 (2003). Cameron, 319 Mich App at 232.
Criminal defendants appearing in propria persona are
held to "less stringent standards than formal pleadings
drafted by lawyers." [*26] Hanes v Kerner, 404 US 519,
520: 92 S Ct 594: 30 L Ed 2d 652 (1972): see also
People _v Herrera, 204 Mich App 333, 338-339, 514
NW2d 543 (1994). However, such defendants remain
obligated to provide support for their claims and an
argument that is at least intelligible. Estelle v Gamble,
429 US 97, 106-108; 97 S Ct 285; 50 L Ed 2d 257

(1976).

We are unable to comprehend defendant's argument
regarding the reassignment of his case. Defendant
apparently was surprised by the reassignment, but he
nevertheless did not miss any court appearances of
which we are aware. Defendant contends that the
reassignment caused him to be unable to file certain
motions, but the trial court actually accepted those
motions as if they had been properly filed, gave them
consideration, and ruled on them. Presuming the
reassignment was in some way irregular, we cannot
comprehend how defendant was prejudiced. Regarding

 

doubt based on reason and common sense. A reasonable
doubt is just that [sic] a doubt that is reasonable, after a
careful and considered examination of the facts and
circumstances of this case." All predecessor model jury
instructions defining "reasonable doubt" have used very
similar language.

Page 8 of 9
. LEXIS 1410, *25

the exclusion of evidence, to the extent we have not
already discussed any particular evidence and to the
extent defendant provides a coherent reason to believe
the evidence even exists, we find no merit in any
argument we can discern suggesting that the evidence
was admissible or legally relevant.

The most significant argument defendant presents, and
the most easily understood, concerns the trial court's
interruptions of defendant's examination of witnesses
and explanations that defendant was attempting [*27]
to do something impermissible. We have reviewed the
transcripts of the trial, and we have found no occasion
upon which the trial court appears to have precluded
defendant from asking a legally proper question. As the
trial court warned defendant, he would be obligated to
comport with the law and with the rules of procedure
and evidence. The trial court was obligated to ensure
that defendant did not exceed what would be permitted
of any lawyer. We find that the trial court displayed
remarkable patience and made heroic efforts to
‘accommodate defendant's obvious incomprehension of
those rules. The right to present a defense does not
include a right to violate the law, delve into irrelevancies,
or flout rules of evidence and procedure. People v
Hayes, 421 Mich 271, 279; 364 _NW2d 635 (1984);
People v Arenda, 416 Mich 1, 8: 330 NW2d 814 (1982).
The trial court did not commit any impropriety or display
any bias that we can discern.

IX. "MOTION FOR PEREMPTORY REVERSAL"

in his Standard 4 brief, defendant finally presents what
he calls a "motion for peremptory reversal." To the
extent defendant's "motion" is comprehensible, it is
actually an argument that he was impermissibly
convicted of violating a non-existent statute. Defendant
apparently fails to understand the difference between a
charge code [*28] and a statute. Defendant's judgment
of sentence, which we infer to be the source of
defendant's confusion, reflects that his "arson of insured
dwelling" conviction is based on the charge code
"750.761A." Defendant accurately observes that there is
no such statute as "MCL 750.761A." Although
understandably an opaque practice to those unfamiliar
with it, the charge code of 750.761A is, in fact, a
reference to MCL 750.76(1)(a). Defendant was
therefore charged and convicted accurately. We further
note that defendant's reference to MCL_750.76(3)(a)
refers to the statutorily defined punishment, not to the
conduct that constitutes a violation of the law.
Defendant's purported motion is premised on a
reasonable misunderstanding, but we deny that motion.
 

 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.41 Filed 09/01/21 Page 41 of 46

Affirmed.
/s/ Amy Ronayne Krause
/s/ Kirsten Frank Kelly

/s/ Jonathan Tukel

2020 Mich. App. LEXIS 1410, *28

Page 9 of 9

 

End of Document
 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.42 Filed 09/01/21

Qo Neutral

As of: August 7, 2021 11:08 PM Z

People v. Karacson

Supreme Court of Michigan
September 29, 2020, Decided
SC: 161236

Reporter
2020 Mich. LEXIS 1637 *; 506 Mich. 919; 948 N.W.2d 559

PEOPLE OF THE STATE OF MICHIGAN, Plaintiff-
Appellee, v STEVE ELLIS KARACSON, Defendant-
Appellant.

Subsequent History: Reconsideration denied by
People v. Karacson, 2020 Mich. LEXIS 2188 (Mich.,

Dec. 22. 2020}

Prior History: [*1] COA: 346236. Wayne CC: 18-
002889-FC.

People v. Karacson, 2019 Mich. App. LEXIS 4688
(Mich. Ct. App., Aug. 14, 2079)

Judges: Bridget M. McCormack, Chief Justice. David F.
Viviano, Chief Justice Pro Tem. Stephen J. Markman,
Brian K. Zahra, Richard H. Bernstein, Elizabeth T.
Clement, Megan K. Cavanagh, Justices.

Opinion

 

Order

On order of the Court, the application for leave to appeal
the February 25, 2020 judgment of the Court of Appeals
is considered, and it is DENIED, because we are not
persuaded that the questions presented should be
reviewed by this Court. The motion for a new trial is
DENIED.

Page 42 of 46

 

End of Document
 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.43 Filed 09/01/21 Page 43 of 46

@ LexisNexis
Date and Time: Saturday, August 7, 2021 6:08:00 PM CDT
Job Number: 150124913

Document (1)

1. People v. Karacson, 2020 Mich. LEXIS 1637
Client/Matter: -None-
Search Terms: people v. karacson 161236

Search Type: Natural Language
Narrowed by:

Content Type Narrowed by
Cases -None-

 

@ LexisNexis About LexisNexis | Privacy Policy | Terms & Conditions | Copyright © 2021 LexisNexis

 
 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.44 Filed 09/01/21 Page 44 of 46

8 Neuiral

! As of: August 7, 2021 11:09 PM Z

People v. Karacson

Supreme Court of Michigan
December 22, 2020, Decided
SC: 161236

Reporter
2020 Mich. LEXIS 2188 *; 506 Mich. 1028; 951 N.W.2d 896; 2020 WL 7647795

PEOPLE OF THE STATE OF MICHIGAN, Plaintiff-
Appellee, v STEVE ELLIS KARACSON, Defendant-
Appellant.

Prior History: [*1] COA: 346236. Wayne CC: 18-
002889-FC.

 

People v. Karacson, 948 N.W.2d 559, 2020 Mich.
LEXIS 1637 (Mich., Sept. 29, 2020)

Core Terms

 

Il . .
| reconsideration

Judges: Bridget M. McCormack, Chief Justice. David F.
Viviano, Chief Justice Pro Tem. Stephen J. Markman,
Brian K. Zahra, Richard H. Bernstein, Elizabeth T.
Clement, Megan K. Cavanagh, Justices.

Opinion

 

Order

On order of the Court, the motion for reconsideration of
this Court's September 29, 2020 order is considered,
and it is DENIED, because we are not persuaded that
reconsideration of our previous order is warranted. MCR

7.311(G).

 

 

End of Document

 
 

 

 

Case 2:21-cv-12101-LJM-EAS ECF No. 1, PagelD.45 Filed 09/01/21 Page 45 of 46

@ LexisNexis’

Date and Time: Saturday, August 7, 2021 6:09:00 PM CDT
Job Number: 150124920

Document (1)

1. People v. Karacson. 2020 Mich. LEXIS 2188
Client/Matter: -None-
Search Terms: peopie v. karacson 161236
Search Type: Natural Language
Narrowed by:

Content Type Narrowed by
Cases -None-

 

i? LexisNexis] About LexisNexis | Privacy Policy | Terms & Conditions | Copyright © 2021 LexisNexis

 
 

/ DYZTZN
vette! we ‘\to0yl3d

gavaz og 3yahve7T “OM [26
3.500 449.092 SO WIN3T. 2a? gORL
Migr Ws 49 Wel stA1 VALS

,

syaoy Ipims!d S8ivis dal)

wor TPA? AAS 10 CaM
cosy xadonayg

aw WIS A09E:
see gh LI
een | lvnuud

hk cH $2 IA

So Es bedbh vais

a ~~

 
